COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


FIVE STAR DEVELOPMENT RESORT
COMMUNITIES, LLC, 

                            Appellant,

v.

iSTAR FINANCIAL, INC., TROY D.
STEPHAN, AND STEVEN MAGEE,  

                            Appellees.
§

 

§

 

§

 

§

 

§

 

 § 

 §

 §

 §



No. 08-11-00064-CV

Appeal from the

384th District Court

of El Paso County, Texas

(TC# 2009-4914)


MEMORANDUM OPINION

 Pending before the Court is Appellant's motion to dismiss for lack of jurisdiction.  Appellant
points out that it is appealing an order dismissing its claims against three defendants, while its claims
against several remaining co-defendants have not been dismissed or severed.  The motion is granted,
and this appeal is dismissed.  Costs of appeal are assessed against Appellant.  See Tex. R. App. P.
42.1(d).
						GUADALUPE RIVERA, Justice
June 15, 2011

Before Chew, C.J., McClure, and Rivera, JJ.